ORDER
PER CURIAM.
Defendant appeals his convictions for second degree robbery and first degree tampering and the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm. The judgments are based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, *538setting forth the facts and reasons for this order pursuant to Rules 30.25(b) and 84.-16(b).